Cole, J.
We are of tbe opinion that tbe admission of tbe testimony of tbe witness Seeley, offered for tbe purpose of proving tbe terms of tbe contract wbicb tbe defendant Hal-stead bad made with Thorp, was error. That contract bad really nothing to do with tbe one before tbe court, and therefore, whatever might have been its conditions, even when proven, would settle nothing in respect to tbe latter agreement. For tbe two contracts were separate and independent and bad no necessary connection with each other.
It is, however, said in support of tbe ruling of tbe court admitting this evidence about tbe Thorp contract, that tbe defendants Claimed they were acting as contractors with tbe railroad company and Mr. Coburn, for getting out piling to be used in tbe construction of a temporary railroad bridge across tbe Mississippi river at Prairie du Cbien; were making contracts with different parties for this piling; that tbe instructions or conditions in respect to tbe piling were uniform on tbe part of tbe company, and that these conditions were inserted in all contracts made by tbe defendants.
But we cannot see that this renders tbe testimony relevant and proper to tbe issues. Eor, as it is suggested on tbe brief of tbe counsel for tbe defendant, tbe objectionable testimony would afford no ground for an inference as to what was tbe real contract sued on, unless it was shown that Halstead always made precisely tbe sainé kind of a contract with all parties in respect to piling, a fact impossible, we suppose, to be established -by any satisfactory evidence. Besides, it must be obvious that Halstead might have omitted, through mistake or otherwise, to make it a condition in tbe Thorp contract that tbe piling furnished by tbe latter should be such as tbe railroad Company or its agent would accept from tbe defendants *97on tbeir contract, while at the same time, in contracting with the plaintiff he might impose that condition in most unequivocal terms. Indeed, it is apparent, that he might possibly have been willing to take the chances — though he says in his testimony that he did not — that the piling furnished by Thorp would be satisfactory to the company and be accepted, while he was unwilling to take any such risk on the piling furnished by the plaintiff; and, hence, he might impose in the one case the condition that the piling furnished should be such as the railroad company would receive, and not make this a condition in the other case. However this might be, the proposition seems too plain to our minds to require any elaborate reasoning in its support, that the evidence about the terms of the Thorp contract had no tendency whatever to prove or disprove the principal matters in dispute in this case. And we, therefore, think it was error to admit it for the purpose of proving the terms of the contract made with the plaintiff, or for any other purpose, since the two contracts were entirely independent and distinct, though, it is true, both related to the matter of furnishing piling for the same railroad. Ganson v. Madigan, 15 Wis. 144-155.
It is further said that it was legitimate and proper to enquire of the defendant Halstead, about the contracts which he had made with others for piling for the railroad company, and the same general contract made by him and the other defendant with the company, and that it was proper to ask -on cross-examination, questions relating to those contracts which, together with the one made with the plaintiff, went to make up, complete and perform one entire contract for furnishing piles; at any rate, that this was allowable for the purpose of testing the credibility of the witness, who was a party to the suit and testifying in his own behalf. It is familiar doctrine that on the cross-examination of witnesses much latitude of interrogation is permitted for the purpose of testing the memory, honesty, or conduct of the person under examination, and for that purpose questions may*98be asked relative to matters collateral to the issue, but the-well established rule in such cases is that the party putting the questions, must take the answers as they are given, He cannot introduce evidence to disprove the answers, nor to contradict the witness as to such irrelevant and collateral matters, because to do this would tend to multiply issues almost interminably. 1 Greenl. Evi., section 449; Seany v. Dearborn, 19 N. H., 335, and Combs v. Winchester 39 do 1. Now, in the case before us, the witness Halstead was not only asked as to the terms of the contract which he had made with Thorp in relation to piling, a matter as it seems to us wholly irrelevant and immaterial to the questions at issue — but the plaintiff was allowed to prove what that contract was by Seeley, and that it did not contain any condition that the piling furnished upon that contract should be acceptable to the company ; and of course the manifest object of this testimony was to discredit Halstead, and to contradict what he had said about the Thorp contract, and also to afford some ground for a presumption that no such eondi-dition was embraced in the contract made with the plaintiff. It seems, to us therefore, that the testimony was improper and should have been excluded.
It is,- of course, impossible to tell what influence this improper testimony had on the minds of the jury. It might have induced them to disregard or discredit the statements made by Halstead in respect to the conditions of the contract entered into with the plaintiff. It possibly might have had that effect. Halstead has testified that he could only accept such piling from him as the railroad agent would receive, and no other, and that the plaintiff agreed to these terms. It appears that most of the piles furnished by the plaintiff on his contract were rejected by the agent of the railroad company, as unsuitable and defective. Still, the jury gave a verdict in favor of the plaintiff for their value, believing, of course, that they were such piles as the contract called for. Now, under these icircumstances, it is very apparent that the testimony of the *99witness Seeley in relation to-the Thorp contract might have-had a great effect in leading the jury to this conclusion; arid- thus have materially prejudiced the defendants.- The error of the court in admitting that testimony must reverse the judgment. We are not, therefore, called Upon to'examine the other' questions discussed upon the argument.
By the Court. — The judgment of the circuit court is reversed, and a new trial ordered.